Case 3:21-cv-00157-MMH-MCR Document 4 Filed 02/18/21 Page 1 of 5 PageID 41




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

   FIRST FINANCIAL EDUCATION
   CENTERS LLC,

               Plaintiff,

   vs.                                          Case No. 3:21-cv-157-MMH-MCR

   THE ZIEGLER GROUP, LLC, et al.,

              Defendants.
   _________________________________________/

                                       ORDER

         THIS CAUSE is before the Court sua sponte. Federal courts are courts

   of limited jurisdiction and therefore have an obligation to inquire into their

   subject matter jurisdiction. See Kirkland v. Midland Mortgage Co., 243 F.3d

   1277, 1279-1280 (11th Cir. 2001); see also Burns v. Windsor Ins. Co., 31 F.3d

   1092, 1095 (11th Cir. 1994). This obligation exists regardless of whether the

   parties have challenged the existence of subject matter jurisdiction. See Univ.

   of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well

   settled that a federal court is obligated to inquire into subject matter jurisdiction

   sua sponte whenever it may be lacking”). “In a given case, a federal district

   court must have at least one of three types of subject matter jurisdiction: (1)

   jurisdiction under a specific statutory grant; (2) federal question jurisdiction


                                            1
Case 3:21-cv-00157-MMH-MCR Document 4 Filed 02/18/21 Page 2 of 5 PageID 42




   pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C.

   § 1332(a).” Baltin v. Alaron Trading, Corp., 128 F.3d 1466, 1469 (11th Cir.

   1997).

          On February 16, 2021, Plaintiff filed a Complaint for Damages and

   Injunctive Relief (Doc. 1) asserting that the Court has subject matter

   jurisdiction over this action pursuant to 28 U.S.C. § 1332 because “there is

   complete diversity of citizenship between the parties and the amount in

   controversy exceeds $75,000.” See Complaint ¶ 11. In support, Plaintiff alleges

   that it is a “Florida limited liability company with its principal place of business

   in Jacksonville, Florida.” Id. ¶ 2. Likewise, Plaintiff asserts that Defendant

   The Ziegler Group, LLC is an Arizona limited liability company (LLC) with its

   principal place of business in Colorado, id. ¶ 3, and that WealthyIQ, LLC is a

   Wyoming LLC with its principal place of business in Wyoming, id. ¶ 5. As to

   the individual Defendants, Plaintiff alleges that Jeffrey Ziegler and Tina Ziegler

   are citizens of Colorado. Id. ¶ 4. Upon review of these allegations, the Court is

   unable to determine whether it has diversity jurisdiction over this action

   because Plaintiff has inadequately pled the citizenship of the limited liability

   companies named in this case.1



   1The failure to adequately allege diversity jurisdiction in this case is certainly not unique. See
   Wilkins v. Stapleton, No. 6:17-cv-1342-Orl-37GJK, 2017 WL 11219132, at *1 (M.D. Fla. Aug.
   1, 2017) (“Diversity jurisdiction appears to create the biggest pleading challenge for the Bar.”).
   But, as aptly stated in Wilkins, the all-to-common “failure to demonstrate even a passing

                                                   2
Case 3:21-cv-00157-MMH-MCR Document 4 Filed 02/18/21 Page 3 of 5 PageID 43




          For the purposes of establishing diversity jurisdiction, “a limited liability

   company is a citizen of any state of which a member of the company is a citizen.”

   Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022

   (11th Cir. 2004) (per curiam). As such, to sufficiently allege the citizenship of

   an LLC, a party must list the citizenship of each of the LLC’s members. See id.

   at 1021-22. Thus, to establish the citizenship of the LLC parties to this case,

   Plaintiff must identify the citizenship of each member of First Financial

   Education Centers LLC, The Ziegler Group, LLC, and WealthyIQ, LLC, rather

   than alleging the states in which these companies were formed and their

   principal places of business. In this regard, Plaintiff is cautioned that each and

   every member of these three LLCs must be identified and also have their

   individual citizenship properly alleged, whether that member be an individual,

   corporation, LLC, or other entity. Without this additional information, the




   familiarity with the jurisdictional requirements of the federal courts results in a waste of
   judicial resources that cannot continue.” Id. Indeed,

          [t]he U.S. District Court for the Middle District of Florida is one of the busiest
          district courts in the country and its limited resources are precious. Time spent
          screening cases for jurisdictional defects, issuing orders directing repair of
          deficiencies, then rescreening the amended filings and responses to show cause
          orders is time that could and should be devoted to the substantive work of the
          Court.

   Id. at *1 n.4. As such, before filing any future pleadings in federal court, counsel is strongly
   encouraged to review the applicable authority on federal subject matter jurisdiction. See id.
   at *1-2 (bulleting several “hints” on how to allege federal diversity jurisdiction properly).

                                                  3
Case 3:21-cv-00157-MMH-MCR Document 4 Filed 02/18/21 Page 4 of 5 PageID 44




   allegations presently before the Court are insufficient to invoke the Court’s

   subject matter jurisdiction over this action.2 Accordingly, it is

          ORDERED:

          Plaintiff shall have up to and including March 11, 2021, to provide the

   Court with sufficient information so that it can determine whether it has

   diversity jurisdiction over this action.

          DONE AND ORDERED at Jacksonville, Florida on February 18, 2021.




   2 Carefully ascertaining the citizenship of the parties and whether the Court has subject
   matter jurisdiction over this action is more than just an academic exercise, as is evident from
   two Eleventh Circuit cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp of
   Am., 849 F.3d 1313, 1316-1317 (11th Cir. Mar. 2, 2017) (vacating summary judgment order
   after three years of litigation where court determined on appeal that the pleadings below had
   not sufficiently alleged the citizenship of a defendant limited liability company, and upon
   further inquiry, found that the defendant limited liability company had a non-diverse
   member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
   (11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where
   summary judgment was reversed on appeal after the appellate court discovered that the
   pleadings did not sufficiently allege the citizenship of the plaintiff LLC, leading to the
   realization that there was no diversity jurisdiction) (“While the requirements of diversity
   jurisdiction in this scenario are complicated, they are the law. No party in this case acted with
   bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
   done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct
   and to serve as a warning to future diversity jurisdiction litigants. In the end, when the parties
   do not do their part, the burden falls on the courts to make sure parties satisfy the
   requirements of diversity jurisdiction. We must be vigilant in forcing parties to meet the
   unfortunate demands of diversity jurisdiction in the 21st century.”).

                                                   4
Case 3:21-cv-00157-MMH-MCR Document 4 Filed 02/18/21 Page 5 of 5 PageID 45




   lc11
   Copies to:

   Counsel of Record
   Pro Se Parties




                                        5
